UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07881 PineBridge Mutual Funds (Exact name of registrant as specified in charter) 399 Park Avenue, 4th Floor New York, New York 10022 (Address of principal executive offices) (Zip code) Robin C. Thorn 399 Park Avenue, 4th Floor New York, New York 10022 (Name and address of agent for service) (214) 365-5200 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2011 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. PineBridge Mutual Funds - US Micro Cap Growth Fund Schedule of Investments (Unaudited) August 31, 2011 Security Description Shares Value Common Stocks - 102.4% Automobiles & Components - 2.2% Amerigon, Inc.* $ Capital Goods - 15.1% CPI Aerostructures, Inc.* DXP Enterprises, Inc.* Furmanite Corp.* Graham Corp. MYR Group, Inc.* Trimas Corp.* Twin Disc, Inc. UniTek Global Services, Inc.* Consumer Durables & Apparel - 0.4% Skullcandy, Inc.* Consumer Services - 2.1% Bravo Brio Restaurant Group, Inc.* Diversified Financials - 5.6% DFC Global Corp.* Encore Capital Group, Inc.* Energy - 12.3% Callon Petroleum Co.* Matrix Service Co.* Mitcham Industries, Inc.* OYO Geospace Corp.* Pioneer Drilling Co.* RigNet, Inc.* Food & Staples Retailing - 1.0% Winn-Dixie Stores, Inc.* Health Care Equipment & Services - 10.7% Endologix, Inc.* ICU Medical, Inc.* IPC The Hospitalist Co., Inc.* Merit Medical Systems, Inc.* Staar Surgical Co.* Uroplasty, Inc.* Materials - 6.3% TOR Minerals International, Inc.* TPC Group, Inc.* Universal Stainless & Alloy* Pharmaceuticals, Biotechnology & Life Sciences - 8.8% Akorn, Inc.* Ardea Biosciences, Inc.* Corcept Therapeutics, Inc.* Exact Sciences Corp.* NPS Pharmaceuticals, Inc.* YM Biosciences, Inc.* Retailing - 4.3% Body Central Corp.* Shoe Carnival, Inc.* Semiconductors & Semiconductor Equipment - 2.2% Applied Micro Circuits Corp.* Silicon Image, Inc.* Software & Services - 26.8% Allot Communications Ltd.* Callidus Software, Inc.* Cardtronics, Inc.* comScore, Inc.* Convio, Inc.* Glu Mobile, Inc.* LivePerson, Inc.* Magma Design Automation* Perficient, Inc.* QuinStreet, Inc.* SPS Commerce, Inc.* Tangoe, Inc.* TechTarget, Inc.* Telecommunication Services - 4.6% Cogent Communications Group, Inc.* Towerstream Corp.* Total Common Stocks (Cost $72,157,880) Total Investments (Cost $72,157,880) -102.4% Liabilities in Excess of Other Assets - (2.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized depreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Small Cap Growth Fund Schedule of Investments (Unaudited) August 31, 2011 Security Description Shares Value Common Stocks - 96.7% Capital Goods - 9.1% MasTec, Inc.* $ MYR Group, Inc.* Robbins & Myers, Inc. Trimas Corp.* Consumer Durables & Apparel - 7.2% Crocs, Inc.* Skullcandy, Inc.* Steven Madden Ltd.* Consumer Services - 3.1% BJ's Restaurants, Inc.* Bravo Brio Restaurant Group, Inc.* Diversified Financials - 7.6% DFC Global Corp.* Encore Capital Group, Inc.* First Cash Financial Services, Inc.* Energy - 7.2% Goodrich Petroleum Corp.* Key Energy Services, Inc.* OYO Geospace Corp.* Pioneer Drilling Co.* Food & Staples Retailing - 1.2% Winn-Dixie Stores, Inc.* Food, Beverage & Tobacco - 2.0% Darling International, Inc.* Health Care Equipment & Services - 11.0% DexCom, Inc.* HMS Holdings Corp.* IPC The Hospitalist Co., Inc.* NxStage Medical, Inc.* ZOLL Medical Corp.* Insurance - 1.5% Amtrust Financial Services, Inc. Materials - 4.8% Globe Specialty Metals, Inc. Rockwood Holdings, Inc.* TPC Group, Inc.* Media - 1.8% Cinemark Holdings, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 9.9% Akorn, Inc.* Ardea Biosciences, Inc.* Incyte Corp.* Questcor Pharmaceuticals, Inc.* Retailing - 6.2% Body Central Corp.* Chico's FAS, Inc. Finish Line, Inc. Semiconductors & Semiconductor Equipment - 2.8% Omnivision Technologies, Inc.* RF Micro Devices, Inc.* Silicon Image, Inc.* Software & Services - 19.2% Allot Communications Ltd.* Cardtronics, Inc.* comScore, Inc.* Kenexa Corp.* LivePerson, Inc.* Magma Design Automation* Pegasystems, Inc. Perficient, Inc.* QuinStreet, Inc.* SuccessFactors, Inc.* Telecommunication Services - 2.1% Cogent Communications Group, Inc.* Total Common Stocks (Cost $12,083,919) Money Market Funds - 3.8% Fidelity Institutional Money Market Government Portfolio - 0.01% # Total Money Market Funds (Cost $545,370) Total Investments (Cost $12,629,289) -100.5% Liabilities in Excess of Other Assets - (0.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. # Seven-day yield as of August 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Focus Equity Fund Schedule of Investments (Unaudited) August 31, 2011 Security Description Shares Value Common Stocks - 96.7% Banks - 3.2% KeyCorp $ Commercial& Professional Services - 3.8% Robert Half International, Inc. Consumer Durables & Apparel - 4.4% Mattel, Inc. Diversified Financials - 6.5% Capital One Financial Corp. Energy - 14.5% Anadarko Petroleum Corp. Chevron Corp. Oil States International, Inc.* Food, Beverage & Tobacco - 4.1% Kraft Foods, Inc. Health Care Equipment & Services - 7.7% Covidien PLC Materials - 5.8% Ecolab, Inc. Freeport-McMoran Copper & Gold, Inc. Media - 4.1% Discovery Communications, Inc.* Pharmaceuticals, Biotechnology & Life Sciences - 8.1% Gilead Sciences, Inc.* Pfizer, Inc. Retailing - 4.1% TJX Cos., Inc. Software & Services - 10.3% Adobe Systems, Inc.* Informatica Corp.* Oracle Corp. Technology Hardware & Equipment - 7.6% Apple, Inc.* Transportation - 4.0% United Parcel Service, Inc. Utilities - 8.5% FirstEnergy Corp. NRG Energy, Inc.* Total Common Stocks (Cost $4,806,638) Money Market Funds - 4.9% Fidelity Institutional Money Market Government Portfolio - 0.01% # Total Money Market Funds (Cost $232,573) Total Investments (Cost $5,039,211) -101.6% Liabilities in Excess of Other Assets - (1.6)% ) Total Net Assets - 100.0% $ * Non-income producing security. # Seven-day yield as of August 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Significant Accounting Policies Security Valuation.Each Fund's securities, except short-term investments with remaining maturities of 60 days of less, use the last quotedtrading price or official closing price as market value.For non-NASDAQ listed securities, the Funds use the price quoted by the exchange on which the security is primarily traded.For NASDAQ equity securities, the Funds use the NASDAQ official closing price.Unlisted securities and listed securities, which have not been traded on the valuation date, are valued at the mean between the last closing bid and asked prices.In the event such market quotations are not readily available or are not reliable, fair value will be used to value the Funds.Short-term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value, unless the Board of Trustees determines that this does not represent fair value.The fair value of all other securities is determined in good faith under procedures adopted by the Board of Trustees. The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar date. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following table summarizes the Funds' investments as of August 31, 2011. Valuation Inputs PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US Focus Equity Fund Level 1 Common Stocks $ $ $ Money Market Funds - Total Level 1 Level 2 - - - Level 3 - - - Total $ $ $ Transfers between Levels are recognized at the end of the period. There were no transfers between Levels during the nine months ended August 31, 2011. See the Schedules of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant’s President and Chief Financial Officer/Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)PineBridge Mutual Funds By (Signature and Title­­­­ /s/ Robin C. Thorn Robin C. Thorn, President DateOctober 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)­­­­­ /s/ Robin C. Thorn Robin C. Thorn, President Date October 28, 2011 By (Signature and Title) /s/ Joseph Altobelli Joseph Altobelli, Chief Financial Officer & Treasurer DateOctober 28, 2011
